Citation Nr: 1811640	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Whether the Veteran filed a timely substantive appeal as to the April 2014 rating decision denying service connection for a mood disorder.


REPRESENTATION

Appellant represented by:	J. Michael Wood, Attorney at Law


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972.

These claims come before the Board of Veterans' Appeals (Board) from separate rating decisions; the lumbar spine injury came from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The mood disorder was most recently denied in an April 2014 rating decision from the St. Louis RO.

The Board has remanded the lumbar spine claim on three occasions: in March 2012, in January 2013, and most recently in September 2013.

The issue of service connection for a mood disorder is before the Board after a VA rating decision from the St. Louis RO in April 2014. A statement of the case (SOC) was provided on February 18, 2015 and the record did not show a timely substantive appeal was filed. The Veteran contends that he filed his substantive appeal on February 23, 2015, and that an error caused the appeal not to be placed in his file. The Veteran did file a Form 9 on October 25, 2016, along with additional evidence, and that was rejected in a deferred rating decision from February 2017. Since then the Veteran filed a Notice of Disagreement (NOD) in March 2017 disputing the timeliness and explaining the error.

The issue of service connection for a mood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The two claims were merged on January 23, 2018.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.



FINDINGS OF FACT

1. The Veteran's lumbar spine disability did not manifest during service or within a year after separation, and it is not attributable to service.

2. The SOC was mailed to the Veteran on February 18, 2015 and the VA either did not receive, or did not file a Form 9 until the Veteran's representative noticed the error and submitted the Form 9 in October 2016. Since that date the Veteran has provided the VA with evidence that the Form 9 was timely submitted.


CONCLUSION OF LAW

1. The lumbar spine disability was not accrued in or aggravated by service and arthritis may not be presumed to have incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The Veteran timely appealed the April 2014 rating decision. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.302, 20.303, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In the appeal for service connection for a lumbar spine injury, the VA sent a compliant VCAA letter to the Veteran in August 2007, and the Veteran subsequently acknowledged receiving that letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(d). The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

The VA has complied with its duty to assist in collecting all pertinent medical records. Additionally, the VA provided the Veteran with three separate examinations for his lumbar spine injury. As the lumbar spine case traversed the appeals process the VA continually reached out to the Veteran to obtain more information.

At this time neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board thus finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159. The Veteran will not be prejudiced because of the Board's adjudication of the claims below.

The VA duties to notify and assist the Veteran in his service connection claim for a mood disorder will be addressed in the remand section and instructions.

Analysis

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).
Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, a lumbar spine disability must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. 3.303(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

I. Lumbar Spine

The Veteran has appealed the denial of service connection for a lumbar spine disability.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Service connection may be granted for arthritis if manifest within one year of separation from service.

The Veteran's service treatment records (STR) show the Veteran complained of upper back pain during service in June 1970, and had additional complaints of middle and lower back pain in September 1971 and prior to separation in March 1972. His separation examination notes everything is "normal" and he further stated he was in "good health" at the separation exam.

A private treatment record from April 1985 indicates that he first injured his back in a work accident in September 1984. The 1984 accident is referred to in another private medical record from September 1987. During that September 1987 visit Dr. B. stated that the Veteran sustained a permanent injury in 1984 that resulted in a 20 percent disability of his entire body due to the lumbar spine injury. An additional private medical record, received on August 28, 2001, states that his injury exacerbated after a loader bucket fell on his head during work in 1997. An additional treatment record, from May 2005, notes that he further injured his back while moving a cabinet. Although the date of the injury is not noted, the May 2005 medical record reflects he had been experiencing pain for about four weeks prior to the appointment. All of these private records state that back pain was due to the work related injury occurring in 1984.

An October 2006 private examination stated that the Veteran's symptoms likely began sometime around 1970- when he entered service. It does not give any reasons or bases for this assessment, nor does it state whether those symptoms were related to service.

The Veteran filed a claim for service connection for his lumbar spine injury in July 2007. The claim states that his problems began in, and have continued since, service. He further states that he began seeing a chiropractor in 1978, and had regular appointments for back problems. In November 2007 the Veteran submitted a lay statement on how he first injured his back in 1970. The Veteran stated that he was pushed into a foot locker and landed on his tail bone, this injury lingered for some time. Shortly after first injuring his tailbone, a drill sergeant kicked him in his buttocks, prompting him to seek treatment.

A VA examination took place in April 2008; the examiner opined that the Veteran's lumbar spine injury is less likely than not connected to service. The opinion notes that the Veteran's back pain began in 1975 and he began regularly seeing a chiropractor in 1978 or 1979 for lower back pain. The examination then goes into the work related accident in 1984, and documents his treatment throughout the 1990s and eventual lumbar fusion in 2007. Additionally, the examiner reviewed previous medical records that state the Veteran's back pain began after his accident in 1984. The examiner concludes that the back pain is not service related because the three in-service complaints were not recurrent; the exit exam stated the Veteran was in good health, and that his 1984 injury was the traumatic incident that caused a radicular type pain in his lower back. Furthermore the exam states that "[b]ecause there were not recurrent visits while in the military due to low back pain and on one occasion muscle spasm was palpated, I suspect that his low back pain was from muscle strain and not any anatomical pathology." The examiner also cites age and a lifetime of manual labor as likely causes of his degenerative back issues.

The Veteran submitted a lay statement in March 2009 that talks about his various injuries during service. He contests his exit exam, which says the Veteran was in good health and did not have back problems; he criticizes the lack of treatment he received in service, and says that his neurological exam in October 2006 stated that symptoms showed up while he was in service.

Also in March 2009, the Veteran submits a buddy statement from another veteran who served with him. The statement reads that the Veteran was in fact injured in 1970 when he was pushed into a foot locker, and then experienced immense pain when a drill sergeant kicked the Veteran in his buttocks. Furthermore, the statement says the Veteran never recovered from those in-service injuries.

A second buddy statement was submitted by the Veteran's sister in March 2010. She states that after the Veteran returned from service he was never the same because of the back injuries that he suffered during service.

In April 2012 a positive service connection opinion was sent to the VA. A chiropractor, Dr. M, said that he first saw the Veteran in September 1987 for low back and leg pain. The letter then states the Veteran "was last seen by me on April 5, 2002, and it is my medical opinion that more likely than not, his injuries are related to his military service."

The next VA exam took place in May 2012. This examination rehashes that the Veteran's back issues in service were unrelated to his current issues as well as reviewing the previously reviewed medical records from the 2008 examination. The newest piece of evidence reviewed by the examiner was an October 2006 private medical examination which was the first to state that the Veteran began experiencing pain in 1970. The examiner points out that in all other examinations the Veteran mentions 1984 as the beginning of his current back issues, and that X-rays from 1987 and 1999 show degenerative disk disease and spondylolisthesis and subluxation respectively, but that these findings occur well after service and after years of manual labor. The examiner stated that the 2006 examination was based on the Veteran's own statements with no detailed review of medical records by a medical professional at that time.

After the second Board remand, an April 2013 VA addendum examination took place. The examiner was asked to answer whether the Veteran's back injury was acquired or congenital. The examiner says:

The Veteran's diagnosis is degenerative disk disease lumber spine with spondylolisthesis at first and second presacral vertebral level with lumbar spine fusion posterior instrumentation. The Veteran's spondylolisthesis is seen to be associated with osteoarthritis and degenerative arthritis of the facet joints with facet arthropathy. This is therefore an acquired disease.

Next, the examiner reiterates his reasoning from his first exam on why he did not believe the lumbar spine injury was service connected; harping on the fact that the Veteran did not report his pain going back to 1970 until a 2006 private exam, and that his history of manual labor and labor related injuries are the cause of his current issues.

In the October 2012 DRO hearing the Veteran testified about his in-service injuries; focusing mostly on the original injury in 1970. He further testifies regarding his military occupational specialty (MOS) as a recovery specialist. One thing the Veteran states is that his second back injury was due to him helping to tow a tank in performance of his MOS. He was given light duty for a couple of days, but nothing else. There is also testimony that he signed his exit examination because he "wanted to go home." The remainder of the testimony goes over evidence already held by the VA at this time. However, his testimony adds that he did continue to experience back pain after service, and would take over the counter medication to treat the pain.

The Veteran's testimony is competent, and will be given some weight. The testimony and evidence submitted by the Veteran consist of statements a lay person is allowed to make as the symptoms described are in line with his eventual medical diagnosis of a lumbar spine injury. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In thoroughly reviewing all of the evidence submitted, the Board finds the VA examinations from 2008, 2012, and 2013 carry more weight than the private opinion from April 2012 or the October 2006 private examination which offers no actual opinion. While the October 2006 private examination says the Veteran experienced symptoms dating back 30-35 years (putting the start of symptoms at the time of service) it also uses the Veteran's own language in stating that his first back injury causing his recurrent issues was after his 1984 work related accident. Furthermore, that opinion never discusses the Veteran's military service or any issues he actually had during service. This opinion is assigned little weight since, even if taken in the aggregate, it results in a merely speculative conclusion about service connection. The April 2008 VA examination is a thorough opinion that states the Veteran's back pain began in 1975, three years after service, then documents his chiropractic visits shortly thereafter, his injuries in 1984 and 1997, and forward to the date of the exam. The VA examiner carefully explains how the back issues the Veteran experienced during service do not link to his issues today, and that the 1984 work accident was the traumatic event leading to his lumbar spine injury. The positive service connection opinion from April 2012 is assigned little weight. That opinion merely concludes the Veteran's injury is service-connected without explaining why, or even stating it reviewed of any medical files. The May 2012 VA examination is far more detailed, it addresses the October 2006 examination and gives reasons and bases as to why the 1984 work accident was the beginning of the lumbar spine injury. Finally, the April 2013 VA examination explains a congenital defect suffered by the Veteran, explains that defect was not aggravated in-service, and reiterates all of the points made in the already comprehensive May 2012 exam.

Here, the Veteran voiced complaints during service. However, a chronic disorder was not "noted" during service or within one year of separation.  Rather, at separation, the spine, musculoskeletal system and neurologic system were normal. To the extent that he argues continuity, the normal separation examination and his denial of a pertinent history are inconsistent with such post-service reports of onset and continuity. His assertions of continuity are not credible.  Based on the evidence in the record, the Veteran's lumbar spine disability is less likely than not attributable to service and is more likely attributable to his post-service injury in 1984.

Although he has reported that he received treatment shortly after service, he has submitted no evidence to support that assertion.  Furthermore, the records contemporaneous with the 1984 incident reflect a recent event rather than a history dating to service.  Again, we find the reports for treatment purposes to be far more credible than his other assertions.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. Mood Disorder

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200. An NOD must be filed within one year of the rating decision or the decision becomes final, a Form 9 substantive appeal must be filed within sixty days of the mailing of the SOC. However, the failure to file a timely substantive appeal is not a jurisdictional bar to the Board's jurisdiction. The Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal. Alternatively, the Board may decline to exercise jurisdiction over an appeal, if a substantive appeal is not timely filed. See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The procedural history of this case is as follows: a rating decision was issued in April 2014, the Veteran's NOD filed in July 2014, the SOC was issued on February 18, 2015, and the Veteran's representative claims a timely substantive appeal was faxed on February 23, 2015. The Form 9 was either never received or never filed by the VA, but this mishap was not discovered by the Veteran's representative until October 2016. The RO denied the late filing in a deferred rating decision from February 2017, thus setting off the new appeal to allow the late filing.

Since February 2017, the Veteran has insisted he turned in a timely Form 9. After reviewing the evidence submitted by the Veteran, the Board is satisfied that the Veteran did in fact fax his Form 9 within the sixty day substantive appeal period; although the fax does not indicate it was received, it was successfully sent. This evidence and clear demonstration that the Veteran has been timely in all of his other filings are reason enough for the Board to exercise its broad discretion to waive the timeliness requirement for the Veteran's substantive appeal in this case.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

The Veteran timely appealed the April 2014 rating decision.


REMAND

The purpose of the remand is to allow the RO to review the newly submitted evidence, and to give time for the Veteran to provide VA authorization to obtain additional evidence. A remand will ensure avoidance of prejudice towards the Veteran by allowing him to submit additional information and have that information reviewed and decided on the merits. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is not aware that a VCAA letter went out informing the Veteran of rights to submit evidence and receive assistance from the VA in his mood disorder claim. Since this issue is being remanded and readjudicated, the RO shall send the Veteran a VCAA notification letter prior to an unfavorable rating in order to cure the previous defect. Prickett v. Nicholson, 20 Vet. App. 370 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Afford him the opportunity to identify or submit any additional pertinent evidence and argument in support of his claims on appeal.

Request that he identify any other relevant treatment that he has received or is receiving, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

2. Schedule the Veteran for a psychological examination in order to determine whether it is at least as likely as not (50 percent chance or greater) that his mood disorder was service related.

The opinion should explain in full detail its rationale and bases for the examiner's conclusion.

3. The RO is to readjudicate the issue on appeal. If the benefit being sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


